t c memo united_states tax_court robert and ines m gillespie et al petitioners v commissioner of internal revenue respondent docket nos 3405-05l 3489-05l filed date 3490-05l these cases brought pursuant to sec_6330 i r c are before the court to determine whether ps must pay penalties pursuant to sec_6673 i r c for instituting procedures primarily for delay etc and whether counsel must pay r’s excess counsel fees pursuant to sec_6673 i r c for unreasonably and vexatiously multiplying the proceedings held ps penalized pursuant to sec_6673 i r c for instituting and maintaining proceedings primarily for delay making frivolous arguments and taking groundless positions and unreasonably failing to pursue available administrative remedies cases of the following petitioners are consolidated herewith robert e gillespie asset management_trust robert e gillespie trustee docket no 3489-05l and robert e ines m gillespie docket no 3490-05l held further ps’ lead counsel liable for r’s attorney’s fees since he signed pleadings and other papers knowing ps’ claims to be meritless and thus abused the judicial process and unreasonably and vexatiously multiplied the proceedings robert alan jones maria angelisa l lacorte and mario p fenu for petitioners wesley j wong and paul c feinberg for respondent memorandum opinion halpern judge the cases in this consolidated proceeding are before the court to determine whether petitioners must pay penalties pursuant to sec_6673 and whether two of petitioners’ counsel common to all of the cases robert alan jones mr jones and maria angelisa l lacorte ms lacorte must pay certain of respondent’s costs pursuant to sec_6673 for the reasons that follow we impose on petitioners penalties totaling dollar_figure and on mr jones costs totaling dollar_figure unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure for convenience we shall use the term petitioners to refer to all of the petitioners collectively and also to refer to the petitioners or the petitioner in each of the cases before us notwithstanding that in docket no 3489-05l there is only one petitioner generally we shall use the term counsel to refer to mr jones and ms lacorte background introduction all of these cases began with a petition for review of a determination by respondent’s appeals_office appeals that respondent might proceed with certain activities to collect unpaid tax or taxes owed by petitioners the docket numbers petitioners and years in issue are as follows docket no petitioner year s 3405-05l 3489-05l 3490-05l robert ines m gillespie robert e gillespie asset management_trust robert e gillespie trustee robert e ines m gillespie at the time the petitions were filed all of the petitioners resided in wabash indiana the parties to each case have entered into a stipulation of settled issues agreeing among other things that appeals’ determination that respondent might proceed with the collection activities in question in that case should be sustained the only issues remaining for our decision are the penalties and costs mentioned above following the call of these cases from the calendar for the trial session of the court at las vegas nevada commencing on date the las vegas trial session we ordered petitioners in each case to show cause in writing why a penalty should not be imposed on them pursuant to sec_6673 and we ordered mr jones and ms lacorte to show cause why in each case excess costs should not be imposed on them pursuant to sec_6673 we also ordered respondent to inform the court of his fees and costs incurred in these cases and positions with respect to the penalties and costs at issue we explained to the parties and to counsel that our orders to show cause were motivated by our concern that petitioners had raised and counsel had abetted them in raising meritless arguments that had served merely to delay the collection_of_taxes owing in addition to ordering petitioners and counsel to respond in writing to our orders to show cause we accorded each the opportunity to appear and be heard tax_liabilities on date respondent issued to petitioners robert and ines m gillespie the gillespies a notice_of_deficiency with respect to their joint through federal income taxes and on date respondent issued to them a notice_of_deficiency with respect to their federal_income_tax on date respondent issued to petitioner robert e gillespie asset management_trust robert e gillespie trustee the trust and the trustee respectively a notice_of_deficiency with respect to the trust’s through federal income taxes and on date respondent issued to the trustee a notice_of_deficiency with respect to the trust’s federal_income_tax no petitions were filed in this court in response to any of those notices of deficiency and respondent properly assessed the deficiencies determined in each case notices on date respondent sent to the gillespies with respect to their tax_year a final notice - notice_of_intent_to_levy and notice of your right to a hearing final notice on march respondent sent to the trustee with respect to the trust’s through tax years a final notice on date respondent sent to the gillespies with respect to their through tax years a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 nftl on that same date respondent sent to the trustee with respect to the trust’s through tax years an nftl responses and hearing on date in response to the final notice they had received the gillespies filed with appeals an internal_revenue_service irs form request for a collection_due_process_hearing on the form the gillespies stated their disagreement with the final notice as follows we disagree with the determination of the taxes and additions owed and the calculations of the amounts due if any on date in response to the two nftls they had received the gillespies filed with appeals a second form they stated their disagreement with the nftls in the same terms they had used to disagree with the final notice on date in response to both the final notice and the nftl he had received the trustee filed with appeals a form he stated his disagreement with the final notice and the nftl in the same terms the gillespies had used mr jones signed all of the forms as petitioners’ authorized representative on august and in response to the forms an appeals employee settlement officer catherine h watkins the settlement officer sent mr jones similar letters scheduling hearings to be held on date by telephone in her letters the settlement officer stated that at the hearing petitioners could discuss among other things collection alternatives she instructed mr jones that for her to consider collection alternatives including an offer-in-compromise petitioners would have to file returns for and for the trust which irs records indicated had not been filed and present her with signed copies and provide her with completed collection information statements she enclosed the required forms and asked mr jones to send her the items within days of the date of the letter on date victoria osborn ms osborn faxed two similar letters from mr jones’s office to the settlement officer t o provide you with the information the taxpayer wants considered regarding the proposed collection action in pertinent part the letters state that the assessments of taxes for and were untimely and petitioners are considering collection alternatives for and but require additional documentation the letters ask for a copy of the administrative examination file for the ics history and the statutory_notice_of_deficiency and proof of its mailing on date at the time scheduled for the hearing the settlement officer telephoned petitioners’ counsel’s office someone in the office conveyed a message to her from petitioners’ counsel that the correspondence received on the previous day was to serve as the hearing determinations on date appeals issued a notice_of_determination concerning collection action s under sec_6320 and or notice with respect to each of the forms the notices sustain the filing of all of the liens and all of the proposed levy actions each notice is accompanied by an attachment wherein the settlement officer sets forth the analysis leading to her conclusion that the collection actions should be sustained the analysis in each attachment is similar and the following are among the facts generally similar in each attachment on which the settlement officer relied she had no prior involvement with the taxes at issue she had furnished petitioners with copies of irs forms certificate of assessments payments and other specified matters which explain and document the tax assessments for the years in issue petitioners had not presented any acceptable collection alternatives any financial information in order to consider collection alternatives and had not filed all required tax returns the proposed collection action balances the need for efficient collection with petitioners’ concern that any collection action be no more intrusive than necessary and applicable laws and administrative procedures were met she discusses in detail why the assessments of tax for and were timely she also warns petitioners that they should be advised that unfounded allegations of procedural defects may be construed as frivolous collection_due_process appeals and may be subject_to monetary sanctions by the tax_court under sec_6673 petitions on date petitioners timely petitioned for review of the notices each petition assigns error in substantially the same terms except as noted each seeks to challenge the tax_liability underlying the collection actions at issue submits that there are impermissible whipsaws with related entities or persons submits that the settlement officer did not make a determination from petitioners’ tax returns claims the settlement officer did not allow them to raise collection alternatives including an offer-in-compromise claims the settlement officer did not allow sufficient time for them to retrieve irs documentation from their imf transcripts-specific alleges that the notice does not comply with administrative rules regulations and statutes because it contains no facts does not contain a certificate_of_compliance by the settlement officer and is not signed or attested to by the settlement officer in docket no 05l alleges that the period of limitations expired for the and tax years and in docket nos 3405-05l and 3490-05l claims innocent spouse protection for mrs gillespie mr jones executed each petition on behalf of the named petitioner respondent answered the petitions denying or otherwise countering those claims the petitions are substantially_similar to petitions filed by mr jones on behalf of taxpayers in at least eight other cases six of them calendared for trial at the las vegas trial session five of those cases are the subject of our report in davis v commissioner released today as tcmemo_2007_201 ms lacorte’s appearance on date ms lacorte filed an entry of appearance in each case amended petitions on date approximately months before commencement of the las vegas trial session petitioners all moved for leave to amend petition those motions are signed by mr jones and ms lacorte the accompanying amended petitions were lodged with the court on the same date and on date we ordered respondent to respond to the motions for leave to amend on date respondent informed the court that he had no objection to our granting the motions on date we granted all of the motions and we filed the amended petitions mr jones executed each amended petition on behalf of the named petitioners in each amended petition petitioners aver numerous instances of abuse_of_discretion by the settlement officer viz she did not give petitioners adequate time to make their case including raising collection alternatives such as an offer-in-compromise she failed to provide petitioners a copy of their individual_master_file and other relevant documentation the period of limitations had expired for the and tax years the settlement officer was biased against petitioners because of their use of the trust system there are impermissible whipsaws with related entities or individuals and in docket nos 3405-05l and 3490-05l mrs gillespie is entitled to innocent spouse protection in each case respondent denied those averments the amended petitions are substantially_similar to petitions filed by mr jones on behalf of taxpayers in at least six other cases calendared for trial at the las vegas trial session five of those cases are the subject of our report in davis v commissioner supra motions for summary_judgment on date respondent moved for summary_judgment in each of the cases respondent relied on similar grounds in support of each motion since petitioners had received a notice_of_deficiency with respect to the underlying liability or liabilities without distinction liability they could not challenge the liability the settlement officer did not abuse her discretion in not considering collection alternatives since petitioners had not presented any collection alternatives indeed the settlement officer was precluded from considering collection alternatives since petitioners had failed to satisfy the necessary prerequisites for such consideration ie they had neither provided the settlement officer the requisite collection information nor had they filed their delinquent tax returns the settlement officer had accorded petitioners adequate time to participate in and complete a proper hearing petitioners’ claim that they did not have sufficient time to retrieve irs documentation fails to raise any relevant issue a settlement officer is not required to produce any documents at a sec_6330 hearing petitioner ines m gillespie had failed in docket nos 3405-05l and 3490-05l to raise an innocent spouse claim either on the form or at any time during the administrative process and for that reason she could not raise that claim in these proceedings there is no merit to petitioners’ claim that any assessment is untimely petitioners’ claim that the settlement officer was biased against them because of their use of the trust system is frivolous and unsubstantiated no other error assigned by petitioners raises any justiciable issue or shows any abuse_of_discretion by the settlement officer petitioners’ objections on date petitioners all filed objections to the motions for summary_judgment none of petitioners disputed that they failed to present collection alternatives in each case they argued that the settlement officer had not given them adequate time to make their case and they had required additional information to prepare collection alternatives and to resolve other issues relating to the years at issue in docket no 05l petitioners argued that the assessment of tax for was backdated mr jones and ms lacorte signed all of the objections orders disposing of motions for summary_judgment and motion for penalty on date we issued orders granting in full the motions for summary_judgment in docket nos 3489-05l and 3490-05l and granting in part the motion for summary_judgment in docket no 3405-05l in substantial part the orders are similar in each we concluded that petitioners were prohibited from challenging the underlying liability we concluded that the settlement officer did not abuse her discretion in failing to consider collections alternatives since although given adequate time to do so petitioners had failed to present collection alternatives or provide the collection information and delinquent returns that are a prerequisite to appeals’ consideration of collection alternatives we rejected petitioners’ claim that the settlement officer was required to provide them copies of their individual_master_file and other documents we cited the following authority specifically holding that an appeals officer is not required to produce that type of information 118_tc_162 117_tc_183 carrillo v commissioner tcmemo_2005_290 we found petitioners’ claim of bias to be frivolous and unsubstantiated in docket nos 3489-05l and 3490-05l we rejected petitioners’ affirmative defenses of the statute_of_limitations because in the first case we deemed petitioners to have conceded that defense by not addressing it in their objection to respondent’s motion for summary_judgment and in the second case the claim did not deal with the year at issue in the case in docket no 3405-05l we rejected a similar claim with respect to because we deemed petitioners likewise to have conceded the claim we did however deny in part respondent’s motion for summary_judgment in docket no 3405-05l because of petitioners’ statute_of_limitations claim for petitioners claimed that respondent had backdated the assessment of tax for that year and as a result collection of the tax was time barred petitioners supported their claim of backdating by an argument concerning the cycle post date of the assessment since that argument was unclear but we were concerned that it might involve a material issue of fact we declined to adjudicate summarily petitioners’ statute_of_limitations claim for in each of the orders we issued in response to the motions for summary_judgment we warned petitioners and counsel that we were considering the imposition of penalties on petitioners pursuant to sec_6673 and excess costs on counsel pursuant to sec_6673 in those orders we stated our impressions that petitioners aided by counsel may have instituted and maintained the proceeding before this court primarily to delay the collection of their income_tax_liability in support of that goal raised frivolous arguments and relied on groundless claims and unreasonably failed to pursue their opportunity for a sec_6330 hearing we cataloged our concerns with respect to petitioners generally as follows they had not challenged respondent’s statements in support of the motion for summary_judgment that petitioners received a notice_of_deficiency and failed to petition the tax_court they had failed to present the settlement officer any collection alternatives or the financial information necessary to consider collection alternatives and in the amended petition they had made claims that had little or no substance all but one of which in docket no 3405-05l we had rejected we also noted the similarity of the amended petitions to petitions filed by counsel in other cases calendared for trial at the las vegas trial session and the shortness of the period between filing those amended petitions and the start of the trial session we expressed our skepticism with respect to the cycle post date argument made in support of the statute_of_limitations defense in docket no 3405-05l stating our suspicion based on the rejection of the same or a similar argument in dahmer v united_states aftr 2d ustc par big_number w d mo magistrate judge’s order that the argument was frivolous in docket nos 3489-05l and 3490-05l the cases in which we granted respondent’s motions for summary_judgment in full we ordered petitioners and counsel to appear and be prepared to show cause during the las vegas trial session why a penalty and excess costs should not be imposed on them respectively in docket no 3405-05l we left the penalty and cost issues for later resolution the las vegas trial session at the call of these cases from the calendar for the las vegas trial session the parties to each case informed the court that they had agreed to a settlement sustaining appeals’ determination that respondent may proceed with the collection activities in question in anticipation of receiving written agreements so stipulating the court stated that following receipt of those agreements the court would vacate our orders granting in whole or in part the motions for summary_judgment we have received those agreements and we have vacated those orders at the las vegas trial session we accorded each petitioner and counsel the opportunity to appear and be heard with respect to our orders to show cause why we should not impose on petitioners a penalty pursuant to sec_6673 and impose on counsel excess costs pursuant to sec_6673 none of the petitioners appeared petitioner robert e gillespie submitted his declaration stating in salient part that he wa sec_80 years old and too ill to travel the parties agreed to the following stipulation ms osborn is a forensic accountant she is not recognized as an enrolled_agent before the irs she reviewed petitioners’ records and advised counsel for petitioners that the assessments were time barred both mr jones and ms lacorte were accorded the opportunity to be heard with respect to our orders to show cause why excess costs should not be imposed on them pursuant to sec_6673 but each preferred to respond to our orders in writing i introduction discussion sec_6673 provides for the imposition of sanctions and the award of costs in tax_court proceedings in pertinent part the provision provides sec_6673 sanctions and costs awarded by courts a tax_court proceedings -- procedures instituted primarily for delay etc --whenever it appears to the tax_court that-- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure counsel’s liability for excessive costs --whenever it appears to the tax_court that any attorney or other person admitted to practice before the tax_court has multiplied the proceedings in any case unreasonably and vexatiously the tax_court may require-- a that such attorney or other person pay personally the excess costs expenses and attorneys’ fees reasonably incurred because of such conduct ii sec_6673 liability of petitioners a positions of the parties respondent’s position is that we should impose a penalty upon petitioners for advancing frivolous arguments and making groundless claims and for instituting proceedings primarily for delay respondent acknowledges petitioner robert e gillespie’s declaration that he was too ill to travel nevertheless argues respondent neither the declaration nor any other evidence establishes any reasons why sanctions should not be imposed and there are no mitigating factors in the record respondent does point out that mr jones and ms lacorte represented several unrelated taxpayers in unrelated cases on the las vegas trial calendar and in those unrelated cases mr jones and ms lacorte made arguments similar to the frivolous arguments and groundless claims advanced in these cases respondent states the conduct of mr jones and ms lacorte in these other unrelated cases may suggest that petitioners relied heavily on the advice of their counsel and may not have known about the nature of the legal arguments advanced by counsel petitioners filed responses to the court’s orders to show cause they all argue that the standard for imposition of a penalty under sec_6673 is bad faith and bad faith does not encompass nonfrivolous arguments they catalog both identical errors in and defenses to the settlement officer’s determination that respondent may proceed with his collection actions viz the affirmative defense of statute_of_limitations the imposition of double_taxation or whipsaw an innocent spouse claim the presentation of collection alternatives including an offer-in-compromise the settlement officer’s failure to provide requested documents and the settlement officer’s failure to accord them adequate time to perfect their defense they argue that sanctions are not applicable to good_faith efforts by taxpayers and their counsel to reach agreement with the irs finally they appear to argue that notwithstanding the receipt of a statutory_notice_of_deficiency a taxpayer is entitled to raise the underlying tax_liability in a sec_6330 hearing b discussion we shall impose sec_6673 penalties on petitioners in each case before us we shall do so because we believe that petitioners instituted and have maintained the proceedings in those cases primarily for delay we further believe that in support of that goal in each case they raised frivolous arguments and relied on groundless positions we have on more than one occasion during these proceedings stated our concern that petitioners had raised meritless arguments that served merely to delay the collection of tax we accorded petitioners both a hearing and the opportunity to respond in writing to our concerns neither by petitioner robert e gillespie’s declaration nor by petitioners’ written responses to our orders to show cause have petitioners shown us the merit of any averment claim or argument advanced by them in our order sec_2 unsupported by any citation of authority petitioners claim that the standard for imposition of a penalty under sec_6673 is bad faith in 119_tc_285 n we observed there is some question whether it is necessary for a court to find that a taxpayer acted in bad faith in order to impose a penalty on him under sec_6673 for putting forth a frivolous or groundless position compare 846_f2d_36 8th cir a taxpayer’s asserted good_faith is not relevant to the assessment of frivolous_return sec_6702 penalties with 752_f2d_1301 8th cir showing of willfulness or lack of good_faith is required for sec_6673 damages we have not however required a showing of bad faith before imposing a sec_6673 penalty see eg bean v commissioner tcmemo_2006_88 holmes v commissioner tcmemo_2006_80 wetzel v commissioner tcmemo_2005_211 and do not believe that to be a requirement of the statute continued disposing of the motions for summary_judgment we addressed each item in the catalog of errors and defenses presented in petitioners’ written responses and except with respect to the affirmative defense of the statute_of_limitations with respect to which in docket no 3405-05l we withheld judgment we found that none raised any issue that demonstrates error or abuse_of_discretion on the part of the settlement officer we incorporate herein by this reference those findings and the analyses supporting them summarized supra in our background discussion with respect to their affirmative defenses of the statute_of_limitations petitioners apparently rely only on the stipulated fact that ms osborn reviewed petitioners’ records and advised counsel for petitioners that the assessments were time barred the parties have also stipulated that ms osborn is a forensic accountant and she is not recognized as an enrolled_agent before the irs ms osborn did not testify in these cases ms osborn did however testify in other consolidated cases heard at the las vegas trial session she testified to nothing more continued moreover we believe that the court_of_appeals for the seventh circuit where barring a stipulation to the contrary any appeal by petitioner would lie see sec_7482 would agree see 791_f2d_68 7th cir the purpose of sec_6673 and sec_6702 like the purpose of rule sec_11 and sec_38 fed r civ p and fed r app p respectively and of u s c is to induce litigants to conform their behavior to the governing rules regardless of their subjective beliefs remarkable than that after an assessment of tax is made record of that assessment is posted to the irs’ computerized record system davis v commissioner tcmemo_2007_201 ms osborn’s theory that assessment predating posting indicates something fraudulent was rejected by the court in dahmer v united_states aftr 2d ustc par big_number w d mo in a ruling that accepted the government’s position that the dahmers’ evidence that the date assessment was entered into the irs administrative computer records in date provided no evidence of fraud because an assessment occurs on the date an authorized official signs a summary record of assessment containing the taxpayer’s assessment rather than the date the assessment is posted to the irs computerized record system indeed petitioners neglect even to discuss ms osborn or her cycle post date theory in their written responses to our orders to show cause which suggests to us that they no longer attach any value to her testimony or theory see 117_tc_117 n concluding that taxpayers abandoned arguments and contentions asserted prior to the filing of their brief where they failed to advance those arguments and contentions on brief we see no merit in the affirmative defense petitioners’ inability to show the merit of any averment claim or argument advanced by them leads us to the conclusion that they initiated and have maintained these proceedings primarily for delay and we so find a taxpayer’s good_faith reliance on the advice of counsel is not a defense to the imposition of a penalty under sec_6673 nor need we excuse a taxpayer’s failure to review pleadings and other documents filed on his behalf the purpose of sec_6673 is to compel taxpayers to think and to conform their conduct to settled principles before they file returns and litigate 119_tc_285 see also 791_f2d_68 7th cir indeed petitioners were warned by the settlement officer that by asserting unfounded allegations of procedural defects they risked exposure to penalties under sec_6673 not only do we determine that petitioners are deserving of a penalty for conduct that violates sec_6673 and b but we believe that they are deserving of a penalty pursuant to sec_6673 for unreasonably failing to pursue available administrative remedies as summarized in our background discussion under the heading determinations petitioners neither proposed any collection alternatives nor provided the settlement officer the financial information necessary to consider collection alternatives assuming that they had a case to make to the settlement officer petitioners did not act reasonably in presenting less than their full case to her during the administrative process c conclusion taking into account respondent’s position we shall make absolute our orders to show cause in these cases and impose on petitioners in each case a penalty pursuant to sec_6673 in the amount of dollar_figure for a total in all three cases of dollar_figure iii sec_6673 liability of counsel for excessive costs a positions of the parties respondent’s position is that we should impose excess costs on counsel pursuant to sec_6673 respondent argues that on behalf of their clients counsel made only frivolous arguments and advanced only groundless claims and they did so knowingly or at least recklessly respondent claims that at no point in these proceedings have they shown the merit of any argument or claim made by them on behalf of petitioners respondent focuses on mr jones’s perseverance in challenging petitioners’ underlying tax_liabilities notwithstanding the clear language of sec_6330 prohibiting such challenges to taxpayers who have received notices of deficiency and the well- defined caselaw interpreting that section respondent notes that the motions to amend petitions were filed less than months before the start of the las vegas trial session and the amended petitions contain only additional claims that were all determined to be meritless by the court respondent implies that counsel filed the motions only to vex respondent respondent argues that the lack of citation to relevant legal authorities in the oppositions to the motions for summary_judgment signed by both mr jones and ms lacorte indicates their lack of legal research or their willful disregard of adverse authority respondent concludes mr jones’ entire conduct in this case constitutes bad faith in that he knowingly or recklessly filed petitions motions for leave to amend petitions amended petitions and oppositions to respondent’s summary_judgment motions that raised nothing but frivolous groundless or statutorily precluded arguments ms lacorte’s involvement was limited to participation in the filing of motions for leave to amend petition and oppositions to respondent’s summary_judgment motions respondent claims that he incurred excessive costs of dollar_figure in litigating all of these cases and asks payment in that amount alternatively if we do not impose excess costs on mr jones and ms lacorte under sec_6673 respondent asks that we sanction both individuals under rule b which sets standards in connection with counsel’s signature on a pleading and provides that counsel may be sanctioned for failure to meet those standards mr jones and ms lacorte advance as their own defense the arguments made on behalf of petitioners they also claim errors in respondent’s calculation of his costs mr jones states that at all times relevant to these cases ms lacorte was his employee subject_to his direction and advice and is in no way responsible for the decisions made in connection with the initiation or prosecution of these cases ms lacorte agrees with that description of her relationship to mr jones b discussion introduction we accept that mr jones is principally responsible for the decisions of counsel made in these cases and ms lacorte his employee at all times worked under his direction and control we shall hold only mr jones financially responsible for the excessive costs we determine requirements for an award of excess costs sec_6673 plainly imposes three prerequisites to an award of excess costs first the attorney or other practitioner without distinction attorney must engage in unreasonable and vexatious conduct second that unreasonable and vexatious conduct must be conduct that multiplies the proceedings finally the dollar amount of the sanction must bear a financial nexus to the excess proceedings ie the sanction may not exceed the costs expenses and attorneys' fees reasonably incurred because of such conduct see amlong 457_f3d_1180 11th cir with reference to the analogous language of u s c sec unreasonable and vexatious conduct the purpose of sec_6673 is to penalize an attorney for his misconduct in unreasonably and vexatiously multiplying the proceedings congress has not however specified the degree of culpability that an attorney must exhibit before we may conclude that his conduct in multiplying the proceedings is unreasonable and vexatious see eg takaba v commissioner t c pincite the language of sec_6673 is substantially identical to that of u s c sec the two provisions serving the same purpose in different forums and we have relied on caselaw under the latter to ascertain the degree of culpability necessary to make an award under the former takaba v commissioner supra pincite while most of the united_states courts of appeals have required a showing of bad faith before awarding costs under u s c sec a few have required only a showing of recklessness a lesser degree of culpability id pincite among those few is the court_of_appeals for the district of columbia circuit see 792_f2d_1137 d c cir the venue for appeal of any award of costs imposed on mr jones may be the court_of_appeals for the district of columbia circuit see sec_7482 second sentence takaba v commissioner supra if not it may be the court_of_appeals for the seventh circuit see sec_7482 the court_of_appeals for the seventh circuit has held that a finding of bad faith is necessary before an attorney may be sanctioned under sec_6673 289_f3d_452 7th cir affg 116_tc_111 the court_of_appeals added however that bad faith under sec_6673 is not a subjective concept ‘reckless’ or ‘extremely negligent’ conduct will satisfy it id because we are unsure of appellate venue and because we find that mr jones’s conduct would constitute bad faith under the court_of_appeals for the seventh circuit’s test for bad faith we shall for purposes of this case and without deciding the standard in this court adopt that standard see takaba v commissioner supra pincite we believe that mr jones intentionally abused the judicial process by bringing and continuing these cases on behalf of petitioners knowing their claims to be without merit in support of our determination to impose a sec_6673 penalty on petitioners we found that they initiated and maintained these proceedings primarily for delay and in support of that goal raised frivolous arguments and relied on groundless positions in other words petitioners present no meritorious claims moreover we have no doubt that mr jones has known all along that petitioners’ claims lack merit we have no doubt of that because of mr jones’s candor in responding to the orders to show cause in those responses mr jones admits that while on average the cases he brings have merit some do not the orders to show cannot be properly answered in the context of analysis of individual issues raised on appeal from cdp sec_6330 hearings this is true because there are some l sec_6330 case docket numbers which standing alone do not have appealable issue s however in conjunction with other related l case docket numbers and sometimes statutory_notice_of_deficiency docket numbers they have sufficient appealable issues and hazards_of_litigation which justify settlement of all docket numbers before the court as agreed upon by petitioners their counsel and the irs office_of_chief_counsel acting on behalf of respondent all the amended petitions raise substantially the same issues if mr jones believed that those issues were appealable issues by which term we assume that he means meritorious issues then there would be no reason for him to make his probabilistic argument ie while some of my cases have no merit some do so that on average all of my cases have merit and each is entitled to a portion of some wholesale settlement that mr jones does indeed take a wholesale approach to representing clients before this court is supported by his request that we take notice that during the three trial sessions of the tax_court in las vegas nevada between date and date mr jones and his clients settled cases agreeing to make payments of dollar_figure with respect to dollar_figure of claimed liabilities that mr jones takes a wholesale approach in representing clients before the court is also evidenced by the fact that he continued a difficulty with mr jones’s wholesale approach and the reason we believe that he intentionally abused the judicial process is that in taking that approach mr jones violated the well-known duty_of an attorney before this court to insure that there is merit to every case that he brings before the court that duty is imposed on mr jones both by our rules and by the aba model rules of professional conduct model rules which by rule a govern his practice before this court in pertinent part rule b provides b effect of signature the signature of counsel constitutes a certificate by the signer that the signer has read the pleading that to the best of the signer's knowledge information and belief formed after reasonable inquiry it is well grounded in fact and is warranted by existing law or a good_faith argument for the extension modification or reversal of existing law and that it is not interposed for any improper purpose such as to harass or to cause unnecessary delay or needless increase in the cost of litigation if a pleading is signed in violation of this rule the court upon motion or upon its own initiative may impose upon the person who signed it an appropriate sanction which may include an order to pay to the other party or parties the amount of the continued made the same probabilistic argument in davis v commissioner tcmemo_2007_201 the court_of_appeals for the seventh circuit has held that a showing of objective bad faith ie recklessness or extreme negligence is all that is necessary to impose costs on an attorney under sec_6673 289_f3d_452 7th cir affg 116_tc_111 if mr jones were to claim a lack of familiarity with our rules_of_practice and the aba model rules of professional conduct we would conclude that he acted recklessly in representing petitioners before the court in ignorance of applicable rules reasonable expenses_incurred because of the filing of the pleading including reasonable counsel’s fees the effect of a signature on a motion is the same as the effect of a signature on a pleading rule a in pertinent part model rule sec_3_1 states a lawyer shall not bring or defend a proceeding or assert or controvert an issue therein unless there is a basis in law and fact for doing so that is not frivolous which includes a good_faith argument for an extension modification or reversal of existing law mr jones has signed pleadings and other papers to bring and defend these proceedings knowing petitioners’ claims to be meritless he has done so in violation of our rules and the model rules and thus has intentionally abused the judicial process if by that conduct he has multiplied the proceedings he is deserving of sanctions for unreasonably and vexatiously multiplying the proceedings within the meaning of sec_6673 see johnson v commissioner supra multiplication of the proceedings these proceedings should never have been brought all of respondent’s costs are thus in a sense excessive there is however some disagreement among the courts of appeals in interpreting u s c sec as to whether it is only the pleadings and papers we have in mind are the petitions motions for leave to amend petition amended petitions and objections to the motions for summary_judgment possible to multiply or prolong the proceedings after a case has been initiated presumably because an attorney cannot begin to multiply the proceedings until some proceeding has come into existence for the attorney to multiply compare 78_f3d_431 9th cir u s c sec applies only to unnecessary filings and tactics once a lawsuit has begun with 769_f2d_441 7th cir under u s c sec trial judge had the authority to award the fees incurred right from the beginning we have not addressed the analogous issue under sec_6673 and we are not compelled to do so today since with respect to respondent’s costs incurred in responding to the first pleadings ie answering the petitions there is adequate basis under rule b for imposing upon mr jones respondent’s reasonable expenses including reasonable counsel’s fees incurred in answering those pleadings the text of rule b is set forth supra by signing a pleading the signer certifies among other things that after a reasonable inquiry he has concluded that to the best of his knowledge the pleading is well grounded in fact and law the signer must inquire into both the facts and the law at the time the pleading is filed 91_tc_339 mr jones does not argue that he made a reasonable inquiry that led to his erroneous conclusion that petitioners’ claims had merit indeed we have concluded that he signed the petitions knowing that they lacked merit mr jones signed the petitions in violation of rule b and is deserving of a sanction on account thereof excess costs attorney's_fees awarded under sec_6673 are to be computed by multiplying the number of excess hours reasonably expended on the litigation by a reasonable hourly rate takaba v commissioner t c pincite the product is known as the lodestar amount id to assist us in computing the lodestar amount respondent has provided us with the declarations of attorneys alan j tomsic wesley j wong and paul c feinberg messrs tomsic wong and feinberg respectively and the tomsic wong and feinberg declarations respectively attached to the tomsic and wong declarations are copies of reports generated from respondent’s internal time keeping records showing the number of hours expended on these cases by messrs tomsic and wong although the feinberg declaration includes the number of hours he expended on these cases he does not provide reports similar to those provided by messrs tomsic and wong declaring that he does not keep detailed records by individual case number for time he spends in a supervisory capacity messrs tomsic and wong explicitly and mr feinberg by inference calculate their time expended working on these cases from their first contacts with the cases ie for mr tomsic from review of the case files leading to his drafting motions to extend time to answer respondent asks to be reimbursed for hours of mr tomsic’s time at dollar_figure an hour hours of mr wong’s time at dollar_figure an hour and hours of mr feinberg’s time at dollar_figure an hour respondent provides the following chart showing the allocations of hours and dollars among docket numbers hours-alan j tomsic lodestar amount at dollar_figure hour tomsic hours-wesley j wong lodestar amount at dollar_figure hour wong 3405-05l 3489-05l 3490-05l total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure hours-paul c feinberg dollar_figure dollar_figure dollar_figure dollar_figure lodestar amount at dollar_figure hour feinberg dollar_figure dollar_figure dollar_figure dollar_figure lodestar amount total dollar_figure dollar_figure dollar_figure dollar_figure mr tomsic is the attorney who first had primary day-to-day responsibility for these cases he is an attorney employed in the irs office_of_chief_counsel in las vegas nevada he has been a member of one or more state bars since he is admitted to practice before the united_states tax_court his declaration contains the following chart showing the hours he spent on these cases 3405-05l 3489-05l 3490-05l total reviewed_case and prepared motions to extend time to answer reviewed motions for leave to amend petition discussed response to such motion with wesley j wong drafted responses to motions for leave to amend petition reviewed amended returns discussed with wesley j wong began preparation of settlement document sec_2 total hour sec_4 mr wong is the attorney who succeeded mr tomsic with respect to primary day-to-day responsibility for these cases he is an attorney employed in the irs office_of_chief_counsel in las vegas nevada he has been a member of one or more state bars since he is admitted to practice before the united_states tax_court his declaration contains the following chart showing the hours he spent on these cases reviewed_case file prepared and filed answers to petition meeting with petitioners’ counsel 3405-05l 3489-05l 3490-05l dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure prepared response to motions dollar_figure for leave to amend petition motions for summary_judgment dollar_figure answered amended petitions -- researched and wrote respondent’s pretrial memorandum dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure prepared for and attended las vegas trial session dollar_figure dollar_figure dollar_figure dollar_figure total hours dollar_figure dollar_figure dollar_figure dollar_figure the sum of the sixth row answered amended petitions should be hours and the sum of the eighth row prepared for and attended las vegas trial session should be dollar_figure hours the correct total hours however i sec_72 hours mr feinberg is an associate area_counsel in the irs office_of_chief_counsel in las vegas nevada he has been in that position since date and has been employed by the chief_counsel since date he has been a member of one or more state bars since he is admitted to practice before the united_states tax_court his responsibilities include among other things supervising the litigation of cases before the court in connection with these cases he supervised the activities of messr tomsic and wong and as supervisor he familiarized himself with the cases discussed handling of the cases and issues presented reviewed all documents that were prepared for filing with the court and attended all proceedings concerning the cases at the las vegas trial session he estimates that he spent a total of hours on these cases respondent claims that it is reasonable to utilize hourly charges of dollar_figure dollar_figure and dollar_figure for messrs tomsic’s wong’s and feinberg’s time respectively in computing the lodestar amounts for these cases respondent argues that those rates are consistent with the rates that were allowed by the court for the commissioner’s trial and supervisory attorneys in in takaba v commissioner t c pincite mr jones does not question the reasonableness of the hourly rates claimed for messrs tomsic wong and feinberg mr jones has principally two objections to the award of excess costs first he objects to respondent’s claim that all of the hours expended by his attorneys are excessive and deserving of compensation second he claims that respondent fails to describe and substantiate the nature of the services rendered by his attorneys we see no merit to either of mr jones’s objections as we have made plain these cases are without merit and never should have been brought by their declarations messrs tomsic wong and feinberg describe adequately their activities with respect to these cases messrs tomsic’s and wong’s declarations are accompanied by computer records that we assume were made contemporaneously with the work performed and support their claims moreover we are familiar with the procedural and factual history of these cases and we believe that hours was reasonably necessary for mr tomsic to do the work he describes we find that dollar_figure is a reasonable hourly charge for mr tomsic’s time and he reasonably expended hours on this litigation the lodestar amount for mr tomsic is thus dollar_figure we believe that hours was reasonably necessary for mr wong to do the work he describes we find that dollar_figure is a reasonable hourly charge for mr wong’s time and he reasonably expended hours on this litigation the lodestar amount for mr wong is thus dollar_figure we accept at face mr feinberg’s descriptions of his duty and activities and find reasonable his claim that he spent hours in those activities we find that dollar_figure is a reasonable hourly charge for mr feinberg’s time and he reasonably expended hours on this litigation the lodestar amount for mr feinberg is thus dollar_figure that is all that respondent claims the total lodestar amount for the time of messrs tomsic and feinberg is dollar_figure respondent has not itemized costs for travel_expenses photocopying or supplies used in preparing the cases respondent limits his request for costs to the total lodestar amount we shall require mr jones to pay costs in that amount c conclusion we find that dollar_figure is a reasonable amount for respondent's excess attorney's_fees incurred by reason of mr jones’s unreasonable and vexatious multiplication of these proceedings therefore we shall make the orders to show cause absolute and order mr jones personally to pay dollar_figure dollar_figure and dollar_figure in docket nos 3405-05l 3489-05l and 3490-05l respectively pursuant to sec_6673 iv conclusion to reflect the foregoing an appropriate order will be issued and an order and decision will be entered in each docket alternatively with respect to respondent’s attorney’s fees allocated to reviewing case files and answering petition we make the award pursuant to rule b as discussed supra
